Citation Nr: 1748494	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June to September 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Denver, Colorado, Regional Office (RO). In March 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In June 2015, the Board reopened the issue of service connection for schizophrenia, paranoid type, and remanded the merits to the RO for additional action. The Board also remanded the appeal in July 2016.

The Board has reframed the issue on appeal as service connection for an acquired psychiatric disorder in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board notes that the Veteran has filed a motion to advance his case on the docket. However, as the Board is acting on the case at the present time, no action is needed on the motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is required as a result contentions and evidence recently obtained and the matter is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his psychiatric disorders that is not already in VA's possession. 

3.  Attempt to obtain service records in order to verify the Veteran's claimed in-service stressors, including the following:

*any relevant line of duty reports.
*military police reports.
*all of the Veteran's service personnel records.
*staff duty journals.

The Veteran has expressly identified Captain A., First Sergeant A., Private S. and Private S. as individuals involved in the in-service incidences, stated that Private S. and Private S. received punishments under UCMJ Article 15 for their actions, and stated that Private G. was also targeted by these individuals.

All efforts to obtain records should be documented in the Veteran's file.

4.  Following the receipt of any available records requested above, schedule the Veteran for VA psychiatric disorders and PTSD examinations to obtain an opinion as to the nature and etiology of all acquired psychiatric disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  State all acquired psychiatric disorders which the Veteran has or has had any point during the pendency of the appeal. If a diagnosis conflicts with a prior diagnosis, please explain the rationale for the new diagnosis.

b.  whether each identified acquired psychiatric disorder was caused by any in-service event, injury, disease, or disorder.

c.  whether each identified acquired psychiatric disorder manifested to a compensable degree within one year of service separation.

d.  whether each identified acquired psychiatric disorder was caused by the Veteran's medical separation from service.

e.  whether each identified acquired psychiatric disorder was caused by the Veteran's service-connected bilateral pes planus.

f.  whether each identified acquired psychiatric disorder was aggravated by the Veteran's service-connected bilateral pes planus.

The examiner's attention is drawn to the following:

*March 2009 VA treatment record indicating psychiatric hospitalization, that the Veteran had no prior psychiatric history, and stating diagnoses of psychosis NOS, depression NOS, rule out schizophrenia, rule out major depression, severe, with psychotic features. VBMS Entry 4/1/2009.

*May 2009 VA treatment record indicating diagnoses of "Schizophrenia, par vs Schizoaffective; r/o reactive psychosis." VBMS Entry 8/17/2009, p. 2-12.

*January 2010 VA treatment record indicating a diagnosis of schizophrenia, paranoid type, rule out paranoia. VBMS Entry 4/29/2010, p. 20-21.

*February 2010 VA psychiatric assessment which includes some history of the Veteran's disorders. VBMS Entry 4/29/2010, p. 11-14.

*March 2010 VA neuropsychology evaluation which includes the Veteran's psychiatric history and details about the Veteran's claimed in-service stressors. VBMS Entry 4/29/2010, p. 29-33.

*May 2010 statement from the Veteran's grandmother describing his psychiatric symptoms.

*April 2010 statement and records from the Veteran's VA treating psychiatrist stating diagnoses of schizophrenia, paranoid type, depression, and psychosis NOS. VBMS Entry 5/24/2010.

*May 2010 statement from the Veteran describing his claimed in-service stressors.

*March 2011 private hospitalization records. VBMS Entry 8/25/2011.

*April 2011 VA treatment record indicating diagnoses of "Paranoid schizophrenia vs. schizoaffective disorder vs. bipolar disorder with psychotic features." VBMS Entry 5/4/2011, p. 23.

*July 2011 statements from the Veteran describing in-service stressors and his post-service psychiatric history.

*December 2011 statements from the Veteran and his roommate.

*April and May 2012 statements from the Veteran.

*May 2012 statements from the Veteran's childhood therapist stating he had no indication of mental illness during his teenage years, but that records have been destroyed from that time.

*October 2012 VA treatment record from a social worker stating that the Veteran's in-service stressors "seem to have contributed to the onset of schizophrenia." VBMS Entry 4/4/2013, p. 19.

*January 2013 VA treatment record stating diagnoses of paranoid schizophrenia and major depressive disorder. VBMS Entry 4/4/2013, p. 3.

*March 2013 statement from the Veteran describing his claimed in-service stressors. 

*April 2013 notice of disagreement (NOD) describing in-service stressors and post-service psychiatric history.

*April 2013 Statement in Support of Claim for PTSD Secondary to Personal Assault.

*May 2013 VA treatment record stating diagnoses of paranoid schizophrenia and major depressive disorder. VBMS Entry 10/22/2016, p. 287.

*May and November 2013 statements from the Veteran.

*November 2013 VA Form 9 describing in-service stressors and stating the names of individuals involved.

*March 2015 Board videoconference hearing testimony.

*June 2015 VA treatment record stating a history of paranoid schizophrenia and major depressive disorder. VBMS Entry 8/10/2015, p. 10.

*July 2015 VA treatment record stating a diagnosis of mood disorder NOS and stating that the Veteran reported "schizophrenia but does not demonstrate negative traits and does not appear to be listening to internal voices." VBMS Entry 8/10/2015, p. 2.

*August 2015 statement from the Veteran.

*November 2015 VA examination stating diagnoses of schizoaffective disorder and cannabis use disorder.

*January 2016 VA in-patient psychiatric treatment stating diagnoses of schizoaffective disorder and PTSD. VBMS Entry 10/22/2016, p. 46, 59, 358.

*March 2016 letter from a private psychiatrist stating diagnoses of schizophrenia and PTSD and stating that the Veteran self-reported that the onset of his symptoms was following an in-service hazing incident.

*August 2016 statement from the Veteran.

*August 2016 VA treatment record stating that "There is some diagnostic uncertainty about the patient's inconsistent symptoms of psychosis. A psychologic evaluation preformed while he was hospitalized (10/14/15) concluded that his diagnosis is Schizoaffective disorder. Initially I thought that was the case, but as I've worked with him further, I'm starting to think it's more likely a more severe version of schizotypal PD. He doesn't want to be on anti-psychotics and continues to have many reactions to them. Interestingly, his psychotic symptoms don't seem to fluctuate much whether he's on an anti-psychotic or not." And, stating that "The patient reports PTSD related to his time in boot camp in the Army and being singled out and picked on. The psychological testing concluded that he had symptoms of PTSD, but did not meet criteria for the diagnosis. I think he's probably on the borderline of having the diagnosis." VBMS Entry 10/22/2016, p. 3-4.

*Statements and information regarding the Veteran's tort claim. VBMS Entry 10/5/2016.

*March 2017 statement from the Veteran.

5.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




